Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 dated April 8, 2009, of our report dated March 31, 2009, relating to the financial statements of Xfone, Inc. as of December 31, 2008 and 2007, and the years then ended and the reference to our firm as experts contained in the registration statement. April 8, 2009 By: /s/ Stark Winter Schenkein & Co., LLP Stark Winter Schenkein & Co., LLP Certified Public Accountants Denver, Colorado
